Citation Nr: 9900857	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-48 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to June 
1970.

Service connection is in effect for splenectomy, currently 
evaluated as 30 percent disabling; anxiety reaction, 
currently evaluated as 30 percent disabling; residuals of 
multiple fragment wounds and surgery of the left chest, 
currently evaluated as 20 percent disabling; tender scarring 
of the left chest due to fragment wounds and surgery, 
currently evaluated as 10 percent disabling; and residuals of 
hemopneumothorax and pleural effusion with thickening of the 
left pleura and obliteration of the costophrenic angle, and 
residuals of laparotomy, each rated as noncompensably 
disabling.  The combined evaluation is 70 percent.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland.  

During the course of the current appeal, the RO increased the 
rating assigned for anxiety reaction from 10 to 30 percent.  
Because this is not the maximum assignable, pursuant to AB v. 
Brown, 6 Vet. App. 35 (1993), this [like any others] could 
and would have been retained as part of the current appeal.

However, the veteran subsequently specifically withdrew his 
notice of disagreement on the issues of entitlement to 
individual increased ratings [for this and several of his 
other service-connected disabilities], in deference to a new 
notice of disagreement with regard to the subsequent decision 
to deny his claim for a total disability rating for 
compensation purposes based on individual unemployability.  





This said, had it been necessary to fully satisfy this 
appellate review by re-assessing each individual service-
connected disability rating, the Board would not have been 
constrained from doing so by virtue of the above procedural 
findings.  In fact, this was the manner in which the RO more 
recently addressed the claim.  However, in this instance, the 
claim may be equitably addressed by the Board without delving 
into such matters.  


FINDINGS OF FACT

1.  The veteran completed high school and had some college 
courses; he has had a myriad of prior jobs in fast food 
restaurants, a drug store and self employment with a grocery, 
from all of which he has either quit or been fired on short 
notice; he has made an effort without much success to 
participate in recent vocational rehabilitation programs.  

2.  Service connection has been granted for splenectomy, 
currently evaluated as 30 percent disabling; anxiety 
reaction, currently evaluated as 30 percent disabling; 
residuals of multiple fragment wounds and surgery of the left 
chest, currently evaluated as 20 percent disabling; tender 
scarring of the left chest due to fragment wounds and 
surgery, currently evaluated as 10 percent disabling; and 
residuals of hemopneumothorax and pleural effusion with 
thickening of the left pleura and obliteration of the 
costophrenic angle, and residuals of laparotomy, each rated 
as noncompensably disabling.  The combined evaluation is 70 
percent.

3.  The veterans service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are sufficiently disabling to render 
him unable to obtain and retain all kinds of substantially 
gainful employment.




CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is currently service connected for splenectomy, 
currently evaluated as 30 percent disabling; anxiety 
reaction, currently evaluated as 30 percent disabling; 
residuals of multiple fragment wounds and surgery of the left 
chest, currently evaluated as 20 percent disabling; tender 
scarring of the left chest due to fragment wounds and 
surgery, currently evaluated as 10 percent disabling; and 
residuals of hemopneumothorax and pleural effusion with 
thickening of the left pleura and obliteration of the 
costophrenic angle, and residuals of laparotomy, each rated 
as noncompensably disabling.  The combined evaluation is 70 
percent.

On VA psychiatric evaluation in May 1996, the veteran said 
that for a time, he had worked for himself running a grocery 
store.  He began to burn out and could not stand to see the 
customers so he started to work for other people first as a 
Walgreen's cashier.  He had that job for about "15 minutes" 
but quit because he thought he had been treated unfairly and 
not moved into management as he had been promised.  Then he 
worked for Burger King and other hamburger restaurants, but 
could not get along with management.  He had not worked since 
May 1995, and while he looked for jobs for awhile, he finally 
became discouraged and had stopped looking.  

The veterans psychiatric symptoms were described in detail 
and included increased heart rate, shortness of breath, 
fearfulness without apparent reasons, a feeling of being 
closed in and being "more sensitive".  He would have such 
attacks 3-4 times a week and it made no difference if he was 
at home or driving.  They had increased since December (1995) 
before which he was having them every 4-6 months.  He was 
having increased problems getting to sleep and had started to 
think more about Vietnam.  He said that he no longer had 
suicidal ideation but his appetite was poor and his energy 
level was quite variable.  He would become very fatigued and 
did not get along well with people, had no patience with them 
and wanted to be close to no one. 

The examiner described the veteran as having increased panic 
attacks.  He said he had beaten electronic chess opponents, 
but argued that he had diminished concentration.  The 
examiner noted that he did not meet the full criteria for a 
diagnosis of post-traumatic stress disorder (PTSD), although 
he had some partial symptoms indicative thereof.  He was 
absent intrusive thoughts or spontaneous nightmares and did 
not meet the full criteria for avoidance.  

It was felt that the veterans anxiety disorder was probably 
permanent, particularly in light of the fact that he declined 
treatment.  It was not felt that his anxiety, alone, was 
responsible for his unemployability.  The Axis I diagnosis 
was anxiety disorder with features of panic disorder and 
PTSD; Axis II was passive aggressive traits; Axis III was 
possible sleep apnea and/or possible cardiovascular disease, 
by patient history; Axis IV was unemployment.  The current 
Global Assessment of Functioning (GAF) score was set at 62 
with some difficulty in social and occupational functioning 
on the basis of his anxiety disorder of service origin.

Non psychiatric evaluations were also undertaken showing 
presence of respiratory problems partly associated with a 
history of smoking cigarettes, as well as tender scar as a 
result of the inservice chest surgery.  It was noted that the 
veteran was unemployed and devoid of skills to find work, and 
would probably benefit from vocational rehabilitation 
efforts. 

Statements and clinical records from a private physician 
reflect that the veteran is seen periodically and prescribed 
Xanax on a regular basis.  The veteran has had symptoms of 
sleep apnea which seemed to have improved with the use of 
that medication.  He has also been seen for arthritic 
complaints in multiple joints.

In April 1996, the veteran submitted a VA Form 21-8940, 
listing his most recent work experiences.  He had not worked 
since May 1995, and the most he had earned in any one year 
was in 1991 when he made $36,000.  He said that he had 
completed 4 years of high school and some college work.  He 
had worked in a self employment capacity at a grocery from 
1984 to November 1992; from January to March 1993, he had 
worked for a Burger King as assistant manager; from April 
1993 to August 1994, he had worked for the Walgreen's where 
his wife also worked, as a clerk; and from August 1994 to May 
1995, he had gone back to Burger King but was no longer able 
to deal with the people there or the work and had to quit.  

Statements were received from various employers basically 
confirming or in any case, not inconsistent with the 
veterans allegations in that regard.

On VA examination in August 1997, similar findings were 
reported as on the prior VA examination.  The examiner noted 
the presence of panic attacks, depression in the past and 
facets of PTSD.  It was felt that while the veteran was 
having problems keeping a job or finding one, it was unclear 
that his anxiety was entirely responsible.  His GAF was 
assessed at 63.

The veteran later provided a detailed list of all of his jobs 
since service, the latter of which were consistent with the 
evidence cited above.

At the personal hearing held in May 1998, the veteran 
described his various disabilities in detail, and indicated 
that other than someone having told him he might have heart 
problems, his only disabilities were as a result of service.  
He further reported that his lack of a job was probably due 
to his hostility.  Tr. at 11.  

The veteran testified that he had been approved for some 
vocational rehabilitation but had as yet been unable to 
attend the classes required.  Tr. at 12.  On inquiry, he 
stated that he had been unable to follow-up at VA for 
vocational rehabilitation because of his anxiety.  Tr. at 13.

VA outpatient treatment records from since the early 1990's 
show some ongoing care primarily for nervousness.  

The veteran referred to disability benefits from the Social 
Security Administration (SSA) in addition to VA compensation 
benefits.  In May 1998, at a personal hearing, he advised 
that he had been denied SSA benefits.


Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:

(1) Disabilities of one or both upper extremities, 
or one or both lower extremities, including the 
bilateral factor, if applicable,
(2) Disabilities resulting from common etiology or 
a single accident,
(3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric,
(4) Multiple injuries incurred in action, or
(5) Multiple disabilities incurred as a prisoner of 
war. 38 C.F.R. § 4.16(a).
VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If the appropriate rating under the pertinent diagnostic code 
of the rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. 

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a).  

However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies). 38 C.F.R. § 
4.16(b).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).



In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment. The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran. 38 C.F.R. § 4.15. 


The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. § 4.16(a); Van Hoose, at 363. 

If total industrial impairment has not been shown, VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

In numerous Court cases it has been held that the Board is 
required to assess credibility in all pertinent aspects of a 
case.


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for a total disability rating for compensation purposes 
based on individual unemployability is, in essence, a claim 
for increased rating which, in general, is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

The Board is satisfied that all relevant facts have been 
properly developed and that there is no further duty to 
assist with respect to the claim.  The claim for individual 
unemployability, in general, is not inextricably intertwined 
with an increased rating claim as an individual 
unemployability claim does not necessarily require a specific 
disability rating for consideration.  Vettese v. Brown, 7 
Vet. App. 31 (1994).  However, in that regard, since the 
appellate claim was initially in reference to several of the 
individual service-connected disabilities, the evidence with 
regard to those disabilities is fairly up-to-date and appears 
relatively consistent and accurate.

The evidentiary record shows that the veteran sustained 
multiple shell fragment wounds in combat thereby resulting in 
his multiple disabilities for which service connection has 
been granted.  His psychiatric disability, service connected 
at a later date, was on the basis of his pre-service 
nervousness having been aggravated by combat action.  Thus, 
the veterans service-connected disabilities have a common 
etiology.  He therefore meets the criteria for 
unemployability benefits on this basis.  38 C.F.R. § 4.16(a).

Splenectomy is rated as 30 percent disabling, as is also 
anxiety.  In the scheme of things, [and in no way to diminish 
the fact that the inservice abdominal injury was horrendous 
in nature and involved multiple areas and procedures, as 
identified in the disabilities already service-connected], 
the veterans psychiatric problems are probably the more 
disabling of the two at present, and he may well be more 
severely disabled than reflected in a 30 percent rating.  

The veterans GAF is in the low 60's at best.  And while 
psychiatric examiners have said that his anxiety is not the 
sole basis for his lack of work, it is clearly a significant 
factor.  None of this need be addressed, however, if his 
aggregate service-connected disabilities render him 
unemployable under the pertinent criteria.  Nonetheless, at 
this point, his psychiatric problems are a significant 
impediment to his holding down or even obtaining gainful 
employment let alone anything of other than a marginal or 
nominally remunerative nature.

Moreover, in the specific issue at hand, it is not [as 
hypothetically posed by psychiatric examiners] whether the 
veterans anxiety is in fact solely responsible for lack of 
work, but (a) whether he is unemployable; and (b) are his 
service-connected disabilities, [only one of which is his 
anxiety] in the aggregate responsible therefor.  

In that context, the veterans nonservice-connected 
disabilities are somewhat meager by comparison and are not 
shown to have any particular relevance to his 
unemployability.  

On the other hand, there is sound and ample basis for finding 
that the veteran is in fact unemployable.

Upon review of the record, the Board finds that there is 
substantial evidence supporting a total disability rating for 
compensation purposes based on individual unemployability.  
The veteran has not worked in many years in anything other 
than marginal jobs, and it does not appear that he is a 
viable candidate for gainful employment or successful 
rehabilitation in view of his multiple system disabilities.  
That he could not cope with the vocational rehab program, as 
he recently testified, is entirely credible.  Coupled with 
the fact that the veteran does meet the requisite criteria 
for a total disability rating for compensation purposes on 
the basis of individual unemployability, and a lack of any 
competent medical evidence showing that he is able to work in 
spite of his service-connected physical and mental 
disabilities, the Board finds it would be unreasonable to 
conclude that the veteran is capable of gainful employment.  

Accordingly, the Board concludes that the record supports a 
grant of a total disability rating for compensation purposes 
based on individual unemployability due to the aggregate 
disablement resulting from the veteran's multiple service-
connected disabilities, with application of pertinent 
governing criteria.   See Vettese at 35, and 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is granted, 
subject to the regulations governing the payment of monetary 
awards.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
